Citation Nr: 0834325	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  03-18 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased disability rating for service-
connected ruptured left posterior tibial tendon, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1966 to December 1970 and in the United States 
Army from September 1986 to September 2002.

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota that granted service 
connection for ruptured left posterior tibial tendon and 
assigned a 10 percent disability rating, effective October 1, 
2002.  The veteran's appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in June 
2003.  

This case was remanded by the Board in April 2006 for further 
evidentiary development.  This was accomplished, and in 
December 2007 the VA Appeals Management Center (AMC) issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claim. 

In February 2008, the Board received from the veteran a 
statement from a private physician concerning the severity of 
his service-connected ruptured tendon.  
The Board wrote the to the veteran in July 2008, asking 
whether he desired initial agency of original jurisdiction 
(AOJ) review of the evidence or instead preferred to waive 
AOJ consideration of such.  The veteran responded in 
September 2008 indicating that he wished for the Board to 
consider such evidence in adjudicating his claim.  The Board 
construes this statement as a waiver of consideration of such 
evidence by the AOJ.  See 38 C.F.R. § 20.1304 (2007).  

Issues not on appeal

In the above-referenced February 2003 rating decision, the RO 
also granted service connection for a left knee disability 
and assigned a noncompensable (zero percent) disability 
rating.  The veteran referred to his left knee in his March 
2003 notice of disagreement.  However, it appears that the 
veteran's reference to the left knee was merely for 
illustrative purposes to indicate why his service-connected 
left ankle warranted a disability rating higher than 10 
percent.   Moreover, in his June 2003 substantive appeal, the 
veteran limited his appeal solely to the service-connected 
left ankle disability.  Accordingly, the issue of entitlement 
to an increased rating for the left knee disability is not 
before the Board.  

In a March 2005 statement, the veteran noted that he was 
experiencing a number of problems with his right ankle that 
were "probably due to the readjustments in how I have had to 
walk due to the injured left ankle."  It appears that the 
veteran may be raising a claim of entitlement to secondary 
service connection for a right ankle disability.  Similarly, 
in a February 2008 statement, it appears that the veteran may 
be raising an increased rating claim for service-connected 
hypertension.  If so, he and his representative should 
contact the RO on these matters.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO].

In a December 2007 rating decision, the RO granted service 
connection for bilateral pes planus.  To the Board's 
knowledge, the veteran has not disagreed with that decision 
and it is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The veteran's service-connected ruptured left posterior 
tibial tendon disability is manifested by loss of left ankle 
dorsiflexion with evidence of additional functional loss due 
to weakness requiring brace wear.  

2.  The evidence does not show that the veteran's service-
connected left posterior tibial tendon disability is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for the ruptured 
left posterior tibial tendon are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 
5271 (2007).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected left posterior tibial tendon disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this issue to the Veterans Benefits Administration (VBA) in 
April 2006.  The Board instructed VBA to provide the veteran 
with an updated examination and obtain identified private 
treatment records.

A VA examination was obtained in January 2007.  Updated 
private treatment records were also associated with the 
claims folder.  The claim was readjudicated via the December 
2007 SSOC.

Thus, the Board's remand instructions were complied with.  
Cf. Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter from the RO 
dated November 19, 2002 as well as additional letters from 
the AMC issued subsequent to the Board's remand dated May 2, 
2006 and January 8, 2007.  These letters advised the veteran 
of the provisions relating to the VCAA.  Specifically, the 
veteran was advised in the letters that VA would obtain all 
evidence kept by the VA and any other Federal agency, 
including VA facilities and service medical records.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records that the 
he identified.  Included with the November 2002 and May 2006 
letters were copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, and the letters asked that 
the veteran complete this release so that VA could obtain 
these records on his behalf.  All three letters also informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide enough information about the 
records so that VA can request them from the person or agency 
that has them.  Additionally the May 2006 letter specifically 
advised the veteran that in order to be assigned an increased 
disability rating the evidence must show that his condition 
had worsened.  See the May 2, 2006 letter at page 8.  

In the May 2006 letter, the veteran was specifically notified 
to describe or submit any additional evidence which he 
thought would support his claim.  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the May 2, 2006 letter, page 2.  This request 
complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, elements (1), (2) and (3) are not at issue.  
The veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in the above-
referenced May 2006 letter.  See the May 2, 2006 VCAA letter, 
pages 3-4.  

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the veteran was not informed of the 
relevant law and regulations pertaining to his claim as 
contemplated in the recent Vazquez decision.  However, the 
essential fairness of the adjudication was not affected 
because the veteran had actual knowledge of what was 
necessary to substantiate his claim.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran has submitted argument which specifically referenced 
symptoms listed under the Diagnostic Codes utilized in rating 
his claim and made specific argument as to how his disability 
had increased in severity and the effect that increase had on 
his employment and daily life.  See, e.g., his June 24, 2003 
substantive appeal; see also his March 29, 2005 and February 
26, 2008 statements.  It is therefore clear that the veteran 
was or should have been aware of the applicable schedular 
standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and private treatment 
records which have been identified by the veteran.  
The veteran has identified no other relevant medical 
treatment.  He was provided with a VA compensation and 
pension (C&P) examination in January 2003.  Additionally, the 
Board ordered another examination, which was accomplished in 
January 2007.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse].

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claim.  He has not requested a personal 
hearing in this matter.

The Board will therefore proceed to a decision.  

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  


Assignment of diagnostic code

The veteran's service-connected left posterior tibial tendon 
disability has been rated by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5312 [Muscle Group XII: function, 
dorsiflexion, extension of the toes; and stabilization of the 
arch] and 5024 [tenosynovitis].  See 38 C.F.R. § 4.20 (2007) 
[when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous].  The 
RO has also considered Diagnostic Code 5024 [tenosynovitis] 
in rating the veteran's disability.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The Board has considered the potential application of other 
diagnostic codes and finds that, in light of the diagnosis, 
anatomical localization and symptomatology reported by the 
veteran, Diagnostic Code 5312 [Muscle Group XII] is not the 
most appropriate diagnostic code by which to evaluate the 
veteran's left tibial tendon disability.  The medical 
evidence of record does not indicate that there is currently 
any muscle involvement associated with the service-connected 
left posterior tibial tendon disability.  Instead, the Board 
finds that utilization of Diagnostic Code 5204, which 
specifically pertains to a tendon disability, with further 
consideration of Diagnostic Codes 5003 and 5271, is more 
appropriate in the instant case, as these codes are congruent 
with the veteran's current complaints as well as the 
objective medical evidence.  Neither the veteran or his 
representative has asked for employment of an alternative 
diagnostic code.

Therefore, the Board believes the most appropriate diagnostic 
code for rating the veteran is Diagnostic Code 5024, with 
further consideration of Diagnostic Codes 5003 and 5271.

Specific rating criteria

Diagnostic Code 5024 [tenosynovitis] is to be rated based on 
limitation of motion of the affected parts, as arthritis, 
degenerative [Diagnostic Code 5003].  

Under Diagnostic Code 5003, arthritis of a major joint will 
be rated under the criteria for limitation of motion of the 
affected joint.  For the purpose of rating disabilities due 
to arthritis, the ankle is considered a major joint.  See 38 
C.F.R. 
§ 4.45 (2007).

Under Diagnostic Code 5271 [ankle, limited motion], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  Twenty 
percent is the maximum rating under Diagnostic Code 5271.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).

The Board observes that the words "moderate" and "marked" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just." 
See 38 C.F.R. § 4.6 (2007).  The Board observes in passing 
that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988) 871.  "Marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous."  Id. at 828.

Analysis

The veteran is seeking entitlement to an increased evaluation 
for his service-connected left posterior tibial tendon 
disability.  

As was described in the law and regulations section above, 
the veteran's ankle disability is rated based on limitation 
of motion.

The report of the January 2003 VA examination report shows 
that for the left ankle, the veteran could dorsiflex a full 
20 degrees and plantar flex a full 50 degrees.  The January 
2007 VA examiner found the veteran could dorsiflex to 10 
degrees and plantar flex a full 50 degrees.  The Board notes 
that normal dorsiflexion is 20 degrees and normal plantar 
flexion is 45 degrees.  See 38 C.F.R. § 4.71a, Plate II 
(2007).  The objective medical evidence thus indicates that 
the veteran was able to attain full dorsiflexion and full 
plantar flexion in the left ankle in January 2003.  The more 
recent January 20007 VA examination report shows a loss of 10 
degrees of dorsiflexion; however, the veteran was still able 
to achieve 50 percent of the normal range of dorsiflexion and 
full plantar flexion in the left ankle.  At worst, the loss 
of range of motion may be characterized as "moderate."  

However, the objective medical evidence indicates that the 
veteran requires the use of a brace for the left ankle, which 
constitutes "marked" (i.e. noticeable) disability.  The 
January 2007 VA examiner further emphasized that although the 
veteran's use of a brace helped to alleviate some of his 
symptoms, he still "has to limit certain weightbearing 
activities, especially those involving hills, stairs, uneven 
terrain, etc."

In short, the objective evidence demonstrates "marked" 
disability.  Under these circumstances, the Board finds that 
a 20 percent disability rating is warranted for the service-
connected left posterior tibial tendon disability.  This is 
the maximum rating available under Diagnostic Code 5271.

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  

In the instant case, the veteran is now receiving the maximum 
rating allowable under Diagnostic Code 5271.  Accordingly, 
the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 
are not for consideration in this case.

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In the instant case, the medical evidence shows that 
throughout the appeal period the veteran has not evidenced 
left posterior tibial tendon symptomatology warranting a 
disability rating other than the currently-assigned 20 
percent.  There is little relevant evidence in the claims 
folder other than the VA examinations and a few private 
records, which indicate the disability has remained 
relatively stable throughout the period.  

Accordingly, the 20 percent rating which the Board is 
assigning will be effective from October 1, 2002, the 
effective date of service connection.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  This matter was considered by the 
RO in the December 2007 SSOC, accordingly, the Board will 
consider it as well.  

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Even accepting for the sake of argument the veteran's 
contention that his symptoms of pain and weakness constitute 
an exceptional disability picture and that the schedular 
evaluation is somehow inadequate, the Board notes that 
referral for extraschedular remains unwarranted as the third 
Thun criterion is not met.  Specifically, there is no showing 
of marked interference with employment or frequent periods of 
hospitalization.  With respect to hospitalization, there has 
been none for this condition.  The veteran has had no surgery 
and no hospitalization for treatment of the condition.  

Turning to marked interference in employment, there is no 
indication, aside from the veteran's statement that he is 
"80 percent" disabled, that there has been any interference 
in the veteran's employment due to the service-connected left 
posterior tibial tendon disability.  The veteran reported to 
the January 2007 VA examiner that he could not find work as 
an emergency medical technician due to his service-connected 
left posterior tendon disability and his age.  However, the 
examiner did not indicate after objective physical 
examination that the veteran's service-connected left 
posterior tendon disability in any way precludes employment, 
and the rest of the record is negative for such evidence.  
This does not translate into an obvious or exceptional 
disability picture that renders utilization of the regular 
rating criteria impractical.  

While employment may be made more difficult by the veteran's 
disability, this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the veteran outside of the norm.  Any  
occupational impairment is specifically contemplated in the 
20 percent rating which is currently assigned.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 20 percent disability rating is 
warranted for the veteran's service-connected left posterior 
tibial tendon disability.  To that extent, the appeal is 
allowed.


ORDER

Entitlement to an increased disability rating, 20 percent, 
for the service-connected left posterior tibial tendon 
disability is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


